                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

DANIEL CAOUETTE,

               Plaintiff,

vs.                                                  No. CV 18-00853 JCH/JHR

NEW MEXICO CORRECTIONS DEPT., et al.,

               Defendants.


                              ORDER ON PENDING MOTIONS

       THIS MATTER is before the Court sua sponte. The Court has received and docketed the

Civil Tort Complaint filed in the State of New Mexico, County of Guadalupe, Fourth Judicial

District Court, and removed to this Court on September 11, 2018. (Doc. 1, 1-1). Pending before

the Court are the Motion for Protective Order filed by Defendant Warden Horton (Doc. 5), Motion

for Leave to File Amended Complaint filed by Plaintiff Caouette (Doc. 6) and Motion for Service

by U.S. Marshall filed by Plaintiff (Doc. 10).

       Because Plaintiff is a prisoner proceeding pro se, the Court is obligated to conduct a

preliminary screening of the Complaint. See 28 U.S.C. § 1915A. Whenever a prisoner brings a

civil action against government officials, the Court is obligated to screen the prisoner’s complaint

or petition. 28 U.S.C. § 1915A. Section 1915A states:

               “The court shall review, before docketing, if feasible or, in any event, as
               soon as practicable after docketing, a complaint in a civil action in
               which a prisoner seeks redress from a governmental entity or officer
               or employee of a governmental entity.”
                ...
               On review, the court shall identify cognizable claims or dismiss the
               complaint, or any portion of the complaint, if the complaint—
               (1) is frivolous, malicious, or fails to state a claim upon which
               relief may be granted; or
               (2) seeks monetary relief from a defendant who is immune from

                                                     1
               such relief.”

28 U.S.C. § 1915A(a) and (b).

       In his Motion for Protective Order, Defendant Horton asks the Court to issue an order

protecting him from discovery at this stage of the proceedings. (Doc. 5). Plaintiff Caouette’s

Motion for Service by U.S. Marshall asks the Court to order service of process on the Defendants.

(Doc. 10). Requests for service of process, discovery, and submissions of proof are premature and

unavailable prior to the Court’s completion of its screening obligation. See Jones v. Bock, 549 U.S.

199, 213-214 (2007). The Court will grant Defendant’s Motion for Protective Order (Doc. 5) and

deny Plaintiff Caouette’s Motion for Service (Doc. 10) as premature. If Plaintiff’s Complaint is

not dismissed on initial screening, the Court will enter further orders governing service of process,

discovery, and scheduling.

       Plaintiff Caouette also filed a Motion for Leave to File Amended Complaint on October 9,

2018. (Doc. 6). Caouette then filed his Amended Complaint on November 8, 2018. (Doc. 9). The

Court will deny Plaintiff Caouette’s Motion for Leave to File Amended Complaint as moot in light

of his filing of the Amended Complaint.

       IT IS ORDERED:

       (1) Defendant Warden Horton’s Motion for Protective Order (Doc. 5) is GRANTED;

       (2) Plaintiff Daniel Caouette’s Motion for Service by U.S. Marshall (Doc. 10) is DENIED

as premature; and

       (3) Plaintiff Daniel Caouette’s Motion for Leave to File Amended Complaint (Doc. 6) is

DENIED as moot.



                                                      ___________________________________
                                                      UNITED STATES MAGISTRATE JUDGE

                                                     2
